Citation Nr: 1220209	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  09-47 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a bilateral hearing loss disability. 

3.  Entitlement to service connection for a headache disorder.

4.  Entitlement to service connection for diabetes mellitus, Type II (diabetes). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to December 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In March 2011, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

At the hearing, the Veteran withdrew his service connection claims for disabilities of the bilateral ankles and knees. 

The Board notes that after the appeal was certified and the claims file was transferred to the Board, the Veteran submitted additional evidence in the form of private and VA treatment records dating from 2009 to 2011.  These records have not been considered by the RO.  Under 38 C.F.R. § 20.1304(c) (2011), any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant.  

With regard to the Veteran's claim for PTSD, the Veteran submitted a November 2011 VA social work assessment which had not been considered by the RO, and, in a May 2012 letter, waived his right to initial consideration of this evidence by the AOJ in accordance with 38 C.F.R. § 20.1304(c).

With regard to the Veteran's claims for a bilateral hearing loss disability, headaches, and diabetes, the Board finds that the newly submitted evidence is not pertinent.  Specifically, while an October 2009 private treatment record reflects a complaint of headaches, this record is duplicative of other recent treatment records in the file showing complaints of headaches.  It does not provide any further information as to the history or etiology of the Veteran's headaches.  Thus, consideration of this record in the first instance by the Board will not prejudice the Veteran's claim.  Likewise, while the private treatment records reflect that the Veteran has a history of diabetes, they do not show a current diagnosis of diabetes based on clinical findings.  Thus, the notation of a history of diabetes is merely repetitive of the earlier private treatment records reflecting this identical language.  The records do not reflect complaints or treatment for hearing loss and mostly concern other medical conditions which are not relevant to the present claims.  Accordingly, the Board finds that these additional records are not pertinent to the claims for a bilateral hearing loss disability, headaches, and diabetes, as they are irrelevant or duplicative of evidence already of record.  Therefore, there is no need to refer them to the AOJ for initial consideration.  See id.


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with PTSD.

2.  The Veteran does not have a current hearing loss disability in either ear. 

3.  The Veteran did not have a chronic headache disorder in service, and his current headaches have not otherwise been shown to be related to service. 

4.  The evidence does not establish a valid diagnosis of diabetes during the pendency of this claim. 




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  A bilateral hearing loss disability was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

3.  A headache disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

4.  Diabetes was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board finds that all duty to notify and assist requirements have been met with regard to the Veteran's service connection claims for a bilateral hearing loss disability, a headache disorder, and diabetes. 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id. at 486. 

Here, prior to the initial rating decision in this matter, a March 2008 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied.  See id.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained to the extent possible.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, with regard to the Veteran's PTSD claim, an appropriate VA psychiatric examination was performed by a licensed psychologist in August 2010.  The Board finds that this examination is adequate for the purpose of making a decision on these claims, as the examiner reviewed the claims file, interviewed and examined the Veteran and considered his relevant medical history, recorded all pertinent clinical findings in detail, and provided a complete rationale for the opinion stated which is grounded in the Veteran's medical history and the clinical findings made on examination, and enables the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007)

With regard to the Veteran's claims for hearing loss and diabetes, appropriate VA examinations were performed in June 2008.  The Board finds that the VA examinations are adequate for the purpose of making a decision on these claims, as the examiners reviewed the claims file, interviewed and examined the Veteran, and provided complete rationales for the opinions stated which are grounded in the Veteran's medical history and the clinical findings made on examination.  Accordingly, the Board finds that VA's duty to assist with respect to providing adequate examinations with respect to these claims has been satisfied.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312. 

With regard to the Veteran's claim for a headache disorder, a VA examination has not been provided.  In McLendon, 20 Vet. App. at 83, the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Here, for the reasons discussed below, the Board finds that there is no credible evidence of a chronic headache disorder in service or of a continuity of headache symptoms after service.  There is also no competent or probative evidence indicating a relationship between the Veteran's current headaches and the impact from a tire explosion during service.  Accordingly, the Board finds that there is no indication that the Veteran's headache disorder may be related to service.  See id.  Accordingly, a VA examination is not required in order to decide this claim.  See id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for certain chronic disabilities, including organic diseases of the nervous system such as sensorineural hearing loss, and diabetes mellitus, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

A. PTSD

The Veteran claims entitlement to service connection for PTSD.  For the following reasons, the Board finds that service connection is not warranted. 

Specific to claims for PTSD, service connection generally requires medical evidence diagnosing the condition in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors, and credible supporting evidence that the claimed in- service stressors actually occurred.  See 38 C.F.R. §§ 3.304(f); 38 C.F.R. § 4.125(a).  

When the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  Moreover, if a stressor is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id. § 3.304(f)(3). 

Here, the Board finds that a current diagnosis of PTSD in accordance with the DSM-IV has not been established.  Specifically, a January 2010 VA treatment record reflects that a PTSD screening test was negative with a score of 0. 

The August 2010 VA examination report reflects that a licensed psychologist found that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD.  In this regard, the Veteran reported having an "anger problem" which he was able to keep under control, although he used to get into fights.  He considered himself "a laid back and easy going guy rather than one who is nervous."  He denied depression or feeling down or low.  He reported having a startle reaction which might be slightly greater than average "but not by much."  He preferred sitting around the edge near the wall at restaurants but was not sure of his reasons for this preference.  He stated that he did "a lot of looking, listening, and checking of the space around him before he proceeds."  The Veteran reported watching World War II movies but not Vietnam movies.  However, he stated that if a Vietnam movie was on at a friend's house where he was visiting, he would sit through it.  He simply preferred not watching Vietnam movies.  He typically avoided conversation about Vietnam but could engage in such conversation when it came up, especially with other Vietnam veterans.  He stated that when he first came back from the war, he felt somewhat distant from other people for a period of time, but over the years he was able to make friends and continued to have friends.  He reported that his sleep was good.  In this regard, he slept 6.5 to 7.5 hours per night, and also took a nap during the afternoon when he got home.  He denied having unpleasant nightmares.  He also denied intrusive thoughts of any significant nature.  He was not taking any mental health medications and denied ever being treated for a mental health issue.  

In terms of his social history, the Veteran had been married for eight years.  He had two previous marriages and had two kids from those marriages.  He reported having a good relationship with his children, contact with whom was mostly by telephone.  He got along well with his wife and had a good relationship with her.  The examiner noted that the Veteran's wife was present during the examination and this "seemed to be the case."  The Veteran indicated that his divorces were not related to mental health issues.  He stated that in his leisure time he enjoyed watching television, going fishing and hunting, and playing bingo with other veterans.  He was comfortable around his grandkids and sometimes watched them at his house.  

In terms of the Veteran's occupational history, the Veteran was employed full time at an outdoor job doing maintenance work involving electrical issues.  He had been employed in this capacity for over four years.  He felt it was a "good job."  The examiner noted that no mental health issues were interfering with the Veteran's employment capacity.  The Veteran related that prior to his present job he had been employed as a truck driver for thirty-two years.  He had worked for five or six different employers.  He denied ever getting into trouble on the job due to his temper or difficulty getting along with others.  

With regard to the Veteran's military history, he related that he served in Vietnam for ten months where he drove a truck for the laundry unit and did convoy work.  He stated that "sometimes he was scared at people shooting him."  When asked whether that fear was a big deal or a little deal, he stated that it was a "little deal."  He also reported coming under mortar fire at times, but that he did not regard any of the incidents that occurred in Vietnam as being extremely stressful.  He denied re-experiencing any of these events.  

On examination, no abnormalities were noted with regard to the Veteran's appearance, mood, concentration, memory, or thought processes.  He did not have hallucinations or delusions or suicidal or homicidal ideation or intent.  He performed "very well" on cognitive testing and had "above average" verbal abstracting skills.  

The Veteran reported moderate alcohol use, with about three beers a month consumed at different times.  He denied the use of illegal or non-prescribed drugs.  The examiner concluded that the Veteran's overall use of substances was not a problem.  

The examiner found that no mental health diagnosis was appropriate.  In this regard, the examiner explained that the Veteran did not experience extreme stressors while in Vietnam, to include a stressor related to fear of hostile military or terrorist activity.   He also did not re-experience any stressful phenomena that might have occurred in Vietnam.  He did not meet the requirements for avoidance and numbing.  His reported sense of detachment and separation from others clearly was "not of great proportion."  While the Veteran did meet the requirement for increased arousal and hypervigilance, he did not meet the requirement for exposure to a traumatic event in that he did not re-experience any events from Vietnam in an unpleasant way.  Thus, as the Veteran failed to meet three of the major requirements for diagnosis PTSD, such a diagnosis was not warranted.  The examiner further noted that no other mental health disorders were observed in the examination.

A November 2011 VA social work assessment reflects that the Veteran reported having lost twenty to twenty-five jobs "over the years because of [his] anger."  He stated that he would "just walk off and quit."  He reported driving a truck for thirty-five years and related that in February 20111 he was "fired from his job as he needed time off because of medical issues."  He stated that he still had "thoughts and images" and a few nightmares related to his service in Vietnam.  In this regard, he stated that he collected laundry in Vietnam and would find towels with body parts in them.  He also reported "running over" a Vietnamese civilian to keep from hitting another truck.  He avoided crowds and had not gone to an Asian restaurant since returning from Vietnam.  He no longer hunted and had only one friend with whom he had some contact.  He had trouble falling and staying asleep.  In this regard, he would sleep for two or three hours, then wake up and sleep again for an hour or two.  He reported irritability and anger, decreased concentration, hypervigilance, and an exaggerated startle response to loud, unexpected noises.  He stated that these symptoms affected his family, social, and occupational functioning.  He also reported daily depression, with fatigue, lack of energy, and decreased appetite.  He also related that earlier that year he felt restless, "keyed up," and a sensation of trembling on the outside and shaking on the inside.  He reported having suicidal thoughts a few times a week but stated that he never would attempt to take his life because of the two grandchildren that lived with him.  The social worker diagnosed the Veteran with major depressive disorder and "PTSD-like symptoms." 

In carefully reviewing the record, the Board finds that a diagnosis of PTSD in accordance with the DSM-IV criteria has not been established.  In this regard, the Board finds that the August 2010 VA examination is highly probative as it was performed by a licensed psychologist who thoroughly reviewed the claims file and examined the Veteran, to include cognitive testing, and concluded based on the Veteran's reported history and the clinical findings made on examination that the Veteran did not present with enough symptoms to warrant a diagnosis of PTSD.  

The Board has considered the November 2011 VA social work assessment finding that the Veteran had "PTSD-like symptoms."  However, the Board finds that this record does not establish a diagnosis of PTSD.  Rather, the social worker simply noted that the Veteran had symptoms which could be associated with PTSD.  As the August 2010 VA examiner explained, while the Veteran had some symptoms associated with PTSD, including detachment and hypervigilance, he did not present with enough symptomatology to meet the criteria for a PTSD diagnosis.  

The Board gives more weight to the August 2010 VA examination report as it represents the clinical findings of a licensed psychologist who carefully examined the Veteran and thoroughly reviewed his relevant medical and psychological history.  Moreover, the psychologist fully explained his reasons for not rendering a PTSD diagnosis.  By contrast, the VA social worker did not provide any rationale in support of her diagnosis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions).  

Further, a licensed psychologist has a greater level of expertise than a social worker when it comes to diagnosing and evaluating psychological disorders.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of a medical opinion is based, in pertinent part, on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings).  Thus, the Board gives more weight to the findings of the psychologist. 

The Board also notes that the scope of the August 2010 VA examination was much greater than the scope of the November 2011 social work assessment, as the former included a thorough review of the claims file, a detailed review of the Veteran's occupational, military, and social history and reported symptoms, and an in-depth psychological assessment including cognitive testing.  Further, the reasoning behind the examiner's opinion was explained in detail.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  Thus, the November 2011 VA social work assessment is accorded less weight than the August 2010 VA examination.

The Board also gives more weight to the definitiveness of the opinion in the August 2010 VA examination, in which the examiner conclusively found that the Veteran did not have PTSD.  By contrast, the observation in the November 2011 VA social work assessment that the Veteran had "PTSD-like symptoms" was much more ambivalent and tentative. 

Finally, the Board notes that the Veteran's reported history in the November 2011 VA social worker assessment diverges markedly from the history he gave at the August 2010 VA examination.  For example, the Veteran did not report hitting a Vietnamese civilian at the August 2010 VA examination.  Moreover, he stated that he had only worked for five or six different employers and never left a job due to losing his temper or interpersonal difficulties.  By contrast, at the November 2011 VA social worker assessment, the Veteran stated that he had been fired from over twenty jobs due to anger management issues.  The Veteran had every opportunity to provide a thorough and accurate history at the August 2010 VA examination, and indeed an incentive to report symptoms and functional impairment that would help support his claim for benefits.  Thus, the Board finds that the more severe symptomatology and occupational problems reported by the Veteran at the November 2011 social worker assessment is not credible.  See Caluza v. Brown, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran).  

The Board acknowledges the Veteran's contention that he currently has PTSD.  However, while he is competent to report his symptoms, the evidence does not show that he has the medical training, expertise, or experience to diagnosis this disorder.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that unlike varicose veins, rheumatic fever is not a condition capable of lay diagnosis).  Barr v. Nicholson, 21 Vet. App. 303, 309 (2011) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  In this regard, the Board finds that whether the Veteran has PTSD is a determination that is too complex to be made based on lay observation alone and thus can only be determined by a medical professional with appropriate expertise.  Accordingly, the Board gives more weight to the August 2010 VA examination report than to the Veteran's statements in finding that the Veteran does not have PTSD.

As such, the Board finds that the preponderance of the competent and credible evidence weighs against a diagnosis of PTSD in accordance with the DSM-IV criteria during the pendency of this claim.  In the absence of such a diagnosis, service connection for PTSD cannot be established.  See 38 C.F.R. § 3.304(f); Shedden, 381 F.3d at 1166-67 (holding, in pertinent part, that service connection requires evidence of a current disability).  

The Board has also considered whether the Veteran has another psychiatric disorder related to service, to include depression, diagnosed by a social worker in November 2011.  See Clemons v. Shinseki, 23 Vet. App. 1, 5   (2009) (holding that the scope of a mental health disability claim includes any acquired psychiatric disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). As discussed above, the Board finds the August 2010 VA examination report, which did not render a diagnosis of depression, to be more probative.  However, even assuming he does indeed have a proper diagnosis of depression, there is no indication that the Veteran's current psychiatric symptoms are related to service. The Veteran's service treatment records do not make any mention of mental health problems. The earliest evidence of mental health treatment is many decades after service separation. There is no indication that the Veteran has had depression ever since his period of active service, or that such is related to service. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for PTSD must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

B. Bilateral Hearing Loss

The Veteran claims entitlement to service connection for a bilateral hearing loss disability.  For the following reasons, the Board finds that service connection is not warranted. 

In order to establish entitlement to service connection for hearing loss, there must be competent evidence of hearing loss which is severe enough to be considered disabling under VA law.  See 38 C.F.R. § 3.385.  VA regulation provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be considered a disability eligible for service connection.  Hensley at 157, 159.

Here, the June 2008 VA audiological examination shows that the Veteran does not have a current hearing loss disability in either ear.  Specifically, the examination report reflects that audiological testing showed puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
15
15
10
LEFT
20
20
15
5
5

Speech recognition testing, using the Maryland CNC Word List, resulted in scores of 100 percent for the right ear and 96 percent for the left ear.  The June 2008 VA examination report shows that the Veteran had some hearing loss in the right each which was not severe enough to be considered disabling, and normal hearing in the left ear.  See id.  Therefore, the puretone audiometric testing and speech recognition scores show that the Veteran does not have a hearing loss disability in either ear.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 157, 159.

There is no other evidence of record showing the presence of a hearing loss disability.  The Board acknowledges the Veteran's contention that he currently has a bilateral hearing loss disability.  However, while he is competent to report the presence of hearing loss, his statements are not competent to establish the presence of hearing loss which is severe enough to be disabling, as this is a determination that can only be made through audiological testing by medical professionals.  See id.; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  Accordingly, the Board gives more weight to the June 2008 VA examination report than to the Veteran's statements in finding that the Veteran does not have a current hearing loss disability in either ear. 

Because there is no evidence of a current hearing loss disability in either ear, service connection cannot be granted.  See 38 C.F.R. § 3.385; see also 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); Shedden, 381 F.3d at 1166-67 (holding that service connection requires, among other things, evidence of a current disability).  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a bilateral hearing loss disability must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

C. Headache Disorder

The Veteran claims entitlement to service connection for a headache disorder.  For the following reasons, the Board finds that service connection is not warranted. 

The Veteran argues that his headache disorder had its onset in service, and that it might have been caused from the impact from an exploding tire.  Specifically, at the March 2011 hearing, the Veteran stated that he first noticed having headaches during service while stationed in Alabama after returning from Vietnam.  He stated that he did not seek medical treatment for his headaches but rather took over the counter medications to alleviate them.  He testified that he believed his headache disorder might have been caused from the impact of an exploding tire, and that he had not suffered from headaches prior to that injury. 

The service treatment records confirm that the Veteran was injured by an exploding tire, but do not show that the Veteran had chronic or recurring headaches.  Specifically, a May 1972 service treatment record reflects that a tire "blew out" while the Veteran was next to it.  He reported "much ringing" in the right ear.  On examination, bleeding was noted around the tympanic membrane.  The Veteran did not report headaches at this time.  An August 1972 service treatment record reflects that the Veteran reported headaches as well as feeling weak, dizzy, and faint.  No diagnosis was rendered.  The service treatment records are otherwise negative for complaints or diagnoses of headaches.  The December 1973 separation examination reflects that the Veteran's head and neurological system were found to be normal on clinical evaluation.  In the accompanying report of medical history, the Veteran denied frequent or severe headaches.  Accordingly, although the Veteran may have occasionally suffered from headaches during service, the Board finds that the service treatment records do not show the presence of a chronic headache disorder.  See 38 C.F.R. § 3.303(b). 

The Board notes that not only are the service treatment records generally negative for complaints of headaches, but the Veteran denied suffering from recurring headaches at the December 1973 separation examination.  This evidence directly conflicts with any assertion that the Veteran suffered from a chronic headache disorder in service.  The Board gives more weight to this contemporaneous evidence than to statements made by the Veteran in support of his claim.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by the claimant); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony).  In Caluza, 7 Vet. App. at 511, the Court held that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran.  Because the Board places more weight on the contemporaneous service treatment records than the Veteran's lay statements, and finds that the service treatment records are not consistent with evidence of a chronic headache disorder, the Board concludes that there is no credible evidence that a chronic headache disorder manifested during service.  See id.

The Board also finds that the post-service evidence of record does not show the presence of a continuity of headaches after service.  See 38 C.F.R. § 3.303(b) (providing that if a chronicity is not established during service, then there must be a continuity of symptomatology after discharge).  In this regard, a December 1977 periodic examination performed in connection with the Veteran's reserve service shows that the Veteran's head and neurological system were found to be normal on examination.  In the accompanying report of medical history, the Veteran denied frequent or severe headaches, although he reported a number of other medical issues.  

Thereafter, the earliest treatment records identified by the Veteran begin in 2003.  Until 2007, they are negative for diagnoses, treatment, or complaints of headaches.  Indeed, they show that the Veteran denied having headaches in January 2003 and March 2006.  

In a February 2007 private treatment record, the Veteran reported headaches along with a number of other symptoms, including chills, a cough, a runny nose, and body aches.  He stated that these symptoms had begun a week earlier.  The Veteran was diagnosed with sinusitis.  

Finally, a January 2010 VA treatment record reflects that the Veteran complained of "vague" persistent frontal headaches which had been present for several months. 

The Board finds that the post-service evidence of record does not establish a continuity of headache symptoms after service.  In this regard, the Board has considered the Veteran's contention that he has suffered from headaches ever since the incident in service in which a tire blew up and injured him.  However, while the Veteran is competent to report the history of his headache symptoms, which are a matter of personal experience, the Board does not find it credible that he has had a chronic headache disorder ever since active service.  See Washington, 19 Vet. App. at 368 (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge); see also Layno, 6 Vet. App. at 469 (holding that the weight and credibility of testimony, as distinguished from its competency, is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted); accord Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Caluza, 7 Vet. App. at 506 (holding that the Board must assess the credibility and weight of all evidence).  Specifically, the Veteran denied recurrent headaches at the December 1973 separation examination.  Four years later, at the December 1977 periodic examination, the Veteran again denied a history of recurrent headaches, although he reported other medical conditions.  The Board finds it implausible that the Veteran would deny suffering from headaches if he in fact had a recurrent headache disorder, especially when he reported other medical conditions.  The Board also finds it unlikely that the Veteran would decline to report a history of headache problems in the private treatment records dating from 2003 through 2006 if he in fact suffered from a recurring headache disorder.  Furthermore, when the Veteran did report headaches in February 2007 and January 2010, he did not relate a long-standing history of headaches.  Rather, the February 2007 private treatment record shows that the Veteran stated that his symptoms had been present for one week, and the January 2010 VA treatment record shows that the Veteran's headaches had been present for a few months.  The Board finds that these contemporaneous treatment records outweigh the Veteran's statements made in support of his claim.  See Curry, 7 Vet. App. at 68; see also Cartright, 2 Vet. App. at 25.  Because they conflict with his assertion that he has had a chronic headache disorder ever since active service, the Board does not find this contention to be credible.  See Caluza, 7 Vet. App. at 511.  Therefore, although the Veteran may have suffered from headaches from time to time since discharge, there is no credible evidence showing that they recurred with such frequency as to suggest a continuity of symptoms linking the Veteran's current headaches to service.  See 38 C.F.R. § 3.303(b). 

Although the Board finds that the evidence of record weighs against a chronic headache disorder in service or a continuity of symptoms thereafter, service connection may still be granted if the evidence of record nevertheless establishes that the Veteran's headache disorder was incurred in service.  See id.  In this case, the Board finds that there is no competent evidence linking the Veteran's current headache symptoms to service.  The earliest credible evidence of the Veteran's current headache symptoms is the February 2007 private treatment record.  This record is dated over thirty years after the Veteran' separated from service in December 1973.  The long period of time that passed between the Veteran's period of service and the manifestation of his current headache disorder weighs against a finding that it was incurred in active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that that a proper consideration for the trier of fact is the amount of time that has elapsed since military service, and that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service).  

There is no competent evidence of record suggesting that the Veteran's headaches are related to service.  The Board acknowledges the Veteran's contention that his headaches may have been caused by the impact of the tire explosion.  However, while the Veteran is competent to report the history of his symptoms, the Board finds that whether the Veteran's headaches were caused or aggravated by an in-service injury which occurred several decades ago is a determination that is too medically complex to be made based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77, n.4 (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); see also Barr, 21 Vet. App. at 309 (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  Thus, as a lay person, the Veteran does not have the medical expertise to render a competent opinion as to whether his current headaches were caused by this incident.  
See 38 C.F.R. § 3.159(a) (2011) (providing that competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); see also Layno, 6 Vet. App. at 470 (holding that lay testimony is not competent to prove that which would require specialized knowledge or training).  Thus, because there is no competent evidence of record to support a finding that the Veteran's headaches were caused or aggravated by the in-service tire explosion, a nexus to service has not been established.  As such, service connection is not warranted on a direct basis.  See Shedden, 381 F.3d at 1166-67 (holding that service connection requires competent evidence of a causal relationship between the current disability and the disease or injury incurred or aggravated during service).  

The Board also notes that because the Veteran's headache disorder did not manifest to a compensable degree within one year of separation, service connection is also not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a headache disorder must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

D. Diabetes

The Veteran claims entitlement to service connection for diabetes.  For the following reasons, the Board finds that service connection is not warranted.

Preliminarily, the Board notes that a veteran who served in active military, naval, or air service in the Republic of Vietnam during the period beginning January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent such as Agent Orange, unless there is affirmative evidence establishing that the veteran was not exposed to any such agent.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  Certain diseases associated with exposure to herbicide agents, including diabetes mellitus, type II, will be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e).  Here, because the Veteran served in Vietnam during the Vietnam Era, he is presumed to have been exposed to Agent Orange.  Accordingly, if he has one of the diseases enumerated in section 3.309(e), it will be presumed to have been incurred in active service.  The issue here is whether the Veteran has a current diagnosis of diabetes. 

The Board finds that a valid diagnosis of diabetes during the pendency of this claim has not been established.  Private treatment records dated in 2003 and 2004 reflect diagnoses of "borderline diabetes" and note that the Veteran did not have symptoms suggesting diabetic complications.  A July 2004 private treatment record reflects that the Veteran was checking his blood sugar levels at home. 

An April 2005 private treatment record reflects that the Veteran reported hypoglycemic symptoms including sweats, nausea, and confusion.  The Veteran's list of medical problems included deteriorating borderline diabetes.  It was noted that the treating physician had discussed his concerns about hypoglycemia and the need for the Veteran to check his blood sugars. 

A March 2006 private treatment record again reflects a diagnosis of borderline diabetes.  

A June 2006 private treatment record reflects that the Veteran was hospitalized for acute pancreatitis.  It was noted that the Veteran had suffered from this disorder in the past.  He complained of nausea, abdominal pain, and bloating, which were diagnosed as acute pancreatitis.  However, it was also noted that these symptoms also suggested diabetic complications.  The Veteran was diagnosed with borderline diabetes which was placed "on a sliding scale."

Another June 2006 private treatment record reflects that the Veteran was seen for follow-up treatment after his hospitalization for pancreatitis.  It was noted that there were no symptoms suggesting diabetic complications.  However, this record reflects a diagnosis of diabetes mellitus, type II, and states that this was "recently diagnosed." 

The June 2008 VA examination report reflects that the examiner carefully reviewed the Veteran's private treatment records and laboratory reports.  The examiner also listed the Veteran's glucose levels as reflected in VA and private laboratory reports from 2003 to 2008.  The examiner noted that the Veteran had been diagnosed with borderline diabetes following a single blood glucose reading of 140 in December 2003.  The examiner observed that the Veteran's blood glucose reading thirteen days prior to this record was 93, and was 94 three months later.  The examiner's findings are confirmed by the laboratory reports, except that the March 2004 laboratory report reflects a glucose level of 99 rather than 94.  The examiner further stated that an elevated glucose reading in March 2006 occurred at a time when the Veteran was suffering from food poisoning.  Further, the examiner noted that elevated glucose readings in June 2006 coincided with an episode of acute pancreatitis.  The examiner stated that the Veteran's food poisoning and pancreatitis caused these elevated glucose levels.  The examiner also noted that the change in diagnosis from borderline diabetes to diabetes in the June 2006 private treatment record was made without explanation.  The examiner observed that the recommendations by the American Diabetic Association for a diagnosis of diabetes are: "(1) Symptoms of diabetes plus casual plasma glucose concentration greater than or equal to 200; (2) Fasting glucose greater than or equal to 126; (3) Postload glucose greater than or equal to 200 at two hours."  The examiner noted that the Veteran's glucose levels did not meet these criteria.  The examiner also noted that "borderline diabetes" was "no longer [the] correct terminology" to describe elevated glucose levels.  Rather, the correct terminology was "impaired fasting glucose."  While the Veteran had impaired fasting glucose on several occasions, the examiner found that this was not the same as type II diabetes according to the diagnostic criteria.  Therefore, the examiner concluded that it was less likely than not that the Veteran had diabetes mellitus, type II.

The Veteran's VA treatment records are generally negative for diagnoses of diabetes.  A June 2010 VA treatment record reflects a diagnosis of impaired fasting glucose but not a diagnosis of diabetes.  A June 2010 VA neurology note reflects that the Veteran had a past history of diabetes mellitus.  The treating neurologist listed a diagnosis of noninsulin dependent diabetes mellitus (NIDDM) in this record.  However, this diagnosis appears to be based solely on the Veteran's past medical history and not on present clinical findings such as a glucose test.  

The Board finds that the preponderance of the evidence weighs against a current diagnosis of diabetes.  Although the Veteran was diagnosed with borderline diabetes, and then diabetes, in the private treatment records, the June 2008 VA examination report clearly explains why the Veteran's glucose levels do not meet the criteria for a diagnosis of diabetes.  As noted by the examiner, "borderline diabetes" itself does not equate to a diagnosis of diabetes but rather is more adequately captured by the term "impaired fasting glucose."  Confirming this finding is the June 2010 VA treatment record which reflects a diagnosis of "impaired fasting glucose" rather than diabetes.  The Board gives more weight to the June 2008 VA examination report than to the Veteran's private treatment records because it is supported by a complete rationale grounded in medical principles and informed by a careful review of the Veteran's medical history.  The Veteran's private treatment records, by contrast, do not provide any rationale for diagnosing the Veteran with diabetes as opposed to borderline diabetes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions).  

The Board also finds that the June 2008 VA examination report outweighs the June 2010 VA neurology consultation reflecting a diagnosis of noninsulin dependent diabetes mellitus.  As noted above, this diagnosis appears to be based solely on the Veteran's past medical history, most likely as reflected in the private treatment records discussed above, rather than on a clinical assessment of the Veteran.  The Board notes in this regard that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Moreover, the neurologist did not provide a rationale for this diagnosis.  Thus, the examiner's opinion in the June 2008 VA examination report, which is supported by a detailed rationale and based on a review of the Veteran's medical records, including several years' worth of laboratory findings, outweighs the diagnosis of diabetes in the June 2010 VA treatment record.

The Board acknowledges the Veteran's contention that he currently has diabetes.  However, the Board finds that this is a condition which cannot be detected based on lay observation alone, but rather can only be diagnosed by a medical professional based on laboratory findings, as shown in the June 2008 VA examination report.  Therefore, the Board finds that the Veteran cannot make a competent determination as to whether he has diabetes.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  As such, the Board places more weight on the VA examiner's opinion that the Veteran does not have this disorder. 

In the absence of a finding that the Veteran has had a valid diagnosis of diabetes during the pendency of this claim, service connection cannot be granted on either a direct basis or under the presumptive provisions of sections 3.307 and 3.309, to include as a result of the Veteran's presumed herbicide exposure. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for diabetes must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a bilateral hearing loss disability is denied. 

Entitlement to service connection for a headache disorder is denied. 

Entitlement to service connection for diabetes mellitus, Type II is denied.  




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


